Order modified by elimination of items (a) and (b) of the order, and also by striking out the provision respecting the production of books and papers, with leave to the plaintiff to apply to the referee for such books and records, the production of which may appear to be material, and as so modified affirmed, with ten dollars costs and disbursements to the respondent. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ.